Dear Mr. Harroun:
You have requested an opinion from this office regarding whether payment for repair of flood damaged private vehicles in the parking lot of the building housing the Louisiana Lottery Commission is legal. Your request indicates that the insurance carriers for the Lottery Commission, the building owner's, the private vehicle owners and the Office of Risk Management have declined coverage.
Article 7, Section 14 (A) of the Louisiana Constitution of 1974 provides, in pertinent part, as follows:
     (A)  Prohibited Uses.  Except as otherwise provided by this constitution, the funds, credits, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
Contributions of public funds must be made in payment of some legal obligation.  See City of Port Allen v. Louisiana Municipal Risk Management Agency, Inc., 439 So.2d 399 (La. 1983).  Such obligation can include legal liability for damages caused by the State, its agencies, officials or employees.  Thus, if the State or the Lottery Commission, or persons for whom they are responsible have no legal liability, that is, they are not legally responsible for causing the damages (or otherwise obligated, such as contractually, for payment for the repair thereof), the payment described by you in your request would constitute a donation of public funds, which would violate Article VII, Section 14 A of the Louisiana Constitution of 1974, and would therefore be "illegal".  If, however, the Lottery Commission is legally responsible (liable) for the damage caused, a determination of which is factual in nature and would be beyond the scope of an Attorney General's opinion, payment by the Lottery Commission, or even more properly, by the Commission's insurer, would not be an illegal donation of public funds and would thus be proper.
Trusting this to be of sufficient information, I am
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General